Citation Nr: 1402207	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-20 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Memorial Hermann Hospital (MHH) in Houston, Texas, from June 30, 2011 to July 5, 2011.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination of the Michael E. DeBakey VA Medical Center (MC) in Houston, Texas.  A notice of disagreement was received in May 2012, a statement of the case was issued in July 2012, and a substantive appeal was received in August 2012.  


FINDING OF FACT

The Veteran could have safely been transferred to a VA facility which was feasibly available from June 30, 2011, to July 5, 2011.


CONCLUSION OF LAW

The criteria are not met for reimbursement of the medical expenses for private treatment rendered.  38 U.S.C.A. § 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  See 38 U.S.C.A., Chapter 17 and 38 C.F.R. §§ 17.120-33 (governing adjudication of claims for reimbursement of unauthorized medical expenses contain their own notice provisions).  This case involves a determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1728, and hence there is no legal basis upon which to apply the VCAA. 

Nonetheless, the appellant was provided notice and informed as to the underlying basis for denial of this claim up to this point, through issuance of a July 2012 statement of the case.  

Laws and Regulations

Emergency medical care received from a non-VA facility requires authorization pursuant to 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378 (1992). 

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received from June 30, 2011 to July 5, 2011.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The appellant has not asserted, nor does the record otherwise indicate, that he received prior VA authorization for the treatment he received at MHH.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997). 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran (a) for an adjudicated service-connected disability, (b) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (c) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

Under 38 U.S.C.A. § 1725, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. ch. 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.

The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Additionally, this amendment added a provision which expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if: (a) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (b) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.
 
Initially, the Board notes the Veteran has a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  Therefore, he has a total and permanent disability rating, and is eligible to receive medical reimbursement for unauthorized non-VA treatment of any disability.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).  

The Veteran arrived at MHH on June 24, 2011 with acute onset right hemiparesis and altered mental state.  Thereafter, he began to exhibit right sided weakness before falling on the floor.  Tests indicated early subacute completed infarction in the left caudate and basa ganglia in scattered areas of the posterior division of the left MCA territory.  

The VAMC apparently authorized emergency treatment to stabilize the Veteran at MHH between June 24, 2011 and June 30, 2011.  No documented attempts to notify the Houston VAMC or to request a transfer following stabilization are of record.  Between June 30 and July 5, 2011, treatment records indicate the Veteran underwent physical therapy, rehabilitation, occupational therapy, and a number of evaluations.  No evidence of further emergency treatment is of record.
 
The Houston VAMC based its prior denial on the fact that its facilities include a 24/7 emergency room, and that care could reasonably have been provided there.  Notably, a review of the respective addresses of the Houston VAMC and MHH shows the facilities are less than a mile away from one another.  The record also indicates the Veteran has a history of treatment at the Houston VAMC.

As noted above, a critical element to claims brought under § 1728 and § 1725 is that the Veteran was under emergency treatment so severe he could not be transferred safely to a VA facility.  While the Veteran was clearly in need of emergency treatment upon his arrival at MHH on June 24, 2011, such emergency treatment ended on June 30, 2011 (as indicated by the VAMC's authorization of stabilization care from June 24 to June 30), after which the Veteran received no further emergency treatment, and could have safely been transferred to the Houston VAMC.  Moreover, considering the short distance between MHH and the Houston VAMC, the Veteran's history of treatment at the VAMC, and the fact that the Houston VAMC operates a 24/7 emergency room, the Board finds the evidence does not suggest that the Houston VAMC was either so inconvenient or remote as to render a transfer unreasonable.  Notably, the record contains no documented efforts to contact the Houston VAMC or request a transfer.  

Therefore, the Board finds that a preponderance of the evidence is against the appellant's claim for reimbursement or payment of medical expenses incurred at the Memorial Hermann Hospital in Houston, Texas, from June 30, 2011 to July 5, 2011.  Accordingly, the benefit-of-the doubt doctrine does not apply, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


